Citation Nr: 1629540	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne, to include as secondary to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2012, the Veteran and his spouse testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The Veteran also testified at a formal hearing in front of a decision review officer at the Huntington RO in May 2011.  The transcripts of these hearings have been reviewed and are associated with the claims file.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in December 2013 in part to afford the Veteran a VA examination to determine the nature and etiology of his skin disability.  While a VA examination was performed in February 2014, it did not take into account the Veteran's credible lay statements regarding the onset of his symptoms.  It also did not provide a sufficient rationale for the negative nexus opinion offered.  Therefore, the opinion is not adequate, and there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

The Board directed the examiner to review the Veteran's entire medical history and specifically comment on the Veteran and his wife's descriptions of his skin disability both during and after service.  The Board directed the examiner to consider the Veteran and his wife's statements accurate for purposes of the examination.  

The examiner noted a history of a rash beginning in 1973, which is approximately three years after service.  Due to this, she concluded the Veteran's skin condition likely had its onset during his post-service employment where he was exposed to vement and nickel.  However, the Veteran testified that he experienced acne-like symptoms such as blackheads and pores all over his body during service.  See November 2012 Hearing Transcript P. 4-5.  He testified that his symptoms continued after service, and that his current symptoms are the same.  Id. at 9-10.  

While the VA examiner indicated she reviewed the Veteran's entire claims file, there is no reference to the Veteran's lay statements regarding the onset of his symptoms during service.  Instead, the history she provided is based entirely on the documentation in the medical records.  

In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did note that her opinion was based on the Veteran's history.  However, there was no accompanying rationale for dismissing the Veteran's competent and credible statements regarding that history.  A remand is necessary to obtain a medical opinion that addresses and discusses the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who performed the February 2014 VA skin examination and request an addendum opinion.  The examiner should review the entire claims file, including the November 2012 hearing transcript, and note such review in the examination report.  Following this review, if the examiner determines that another in-person examination is necessary, it should be scheduled. 

The examiner should state what skin disability the Veteran is diagnosed with and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability was caused by any incident or event that occurred during his period of active military service, including his presumed exposure to herbicides, and, if possible, the approximate date of onset of the Veteran's current skin disability.  

In offering an opinion, the examiner should address the Veteran's descriptions of a skin disability in service and shortly after service.  The examiner should also specifically comment on the Veteran's treatment for poison ivy in service and both the Veteran's and his wife's statements regarding his history of a skin disability.  

The examiner must specifically acknowledge and comment on the Veteran's assertion that he experienced blackheads and pores on his face, arms, ears, armpits, and groin during service, and that these same symptoms continued following service.  

If possible, the examiner should compare and contrast the Veteran's current symptoms with those he experienced during and immediately following service.

For the purposes of this examination, the examiner should consider these statements an accurate representation of the Veteran's disability history.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




